DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In the Applicant’s Remarks filed on 07/20/2022, the Applicant did not address the interpretation of claim 31 under 35 U.S.C. 112(f). The Applicant stated on page 14 of the Applicant’s Remarks filed on 03/31/2020 that “Applicant has no comments concerning this interpretation.” Therefore, the interpretation of claim 31 under 35 U.S.C. 112(f) as set forth in the Final Rejection mailed on 05/15/2020 is maintained.
 
Allowable Subject Matter
Claims 1, 3-16, 18-32, 34-47, 49-55 and 57-62 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner has fully considered the Applicant’s arguments and amendments filed on 07/20/2022 and found them to be persuasive. The Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG VANG/Primary Examiner, Art Unit 2457